Citation Nr: 1110107	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder. 

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to an initial compensable rating for residuals of a left hand laceration.  

4.  Entitlement to an initial disability evaluation in excess of 20 percent for right hand gout.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to January 1978, from May 2002 to August 2004, and from September 2004 to March 2005.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a Board hearing at the RO in September 2008.

The issues on appeal were originally before the Board (along with other issues that were denied) in March 2009 when they were remanded for additional evidentiary development.  

The issue of entitlement to an initial disability evaluation in excess of 20 percent for right hand gout is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record demonstrates that a bilateral ankle disorder existed prior to the Veteran's second period of active duty service and clearly and convincingly did not increase in symptomatology during active duty; the preponderance of the competent evidence of record demonstrates that the Veteran does not have a pre-existing bilateral ankle disorder which was permanently aggravated by his active duty service.   

2.  There is no competent evidence of record linking a currently existing right eye disorder to the Veteran's active duty service.

3.  The service-connected residuals of a left hand laceration are manifested by a well healed scar without any associated neurological problems.  


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  A right eye disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for entitlement to an initial compensable rating for residuals of a left hand laceration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection and for an increased rating.  The discussions in May 2006, July 2006, December 2007, February 2008, and May 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for bilateral ankle and right eye disorders as well as entitlement to an increased rating for the service-connected laceration of the left hand.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein have been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims in the VCAA letters, and was provided with notice of the types of evidence necessary to establish any disability rating and/or the effective date in the May 2008 VCAA letter.  The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in June 2009, June 2010 and the addendum for the eye examination which was prepared in August 2010 are more than adequate.  Physical examinations were conducted and the results were recorded.  The examiners had access to the Veteran's claims file and reviewed the claims file in connection with the examinations.  The examiners provided pertinent diagnoses and supported the diagnoses with rationale.  The examiner who conducted the left hand examination provided sufficient descriptions of the symptomatology observed to properly rate the disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues decided by this decision have been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The issues on appeal do not involve simple diagnoses or medical assessments.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of his ankle and right eye disorders.  He is also not competent to attribute any neurological problems to his service-connected residuals of a laceration of the left hand.  See Barr.   



General service connection criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Entitlement to service connection for a bilateral ankle disorder.

In April 2006, the Veteran submitted a claim of entitlement to service connection for gout in both ankles.  

Clinical evaluation of the lower extremities was determined to be normal at the time of a November 1992 service examination.  

Clinical evaluation of the lower extremities was determined to be normal at the time of a November 1998 service examination.  

A VA clinical record includes a problem list which indicates that, in March 2002, the Veteran was diagnosed with arthritis of the right ankle and probable gout.  Subsequent entries noted the gout was improving.  The Veteran entered his second period of active duty in May 2002.  

In April 2004 while on active duty, the Veteran was treated for an exacerbation of gout.  A private clinical record dated in April 2004 shows the Veteran sought treatment for a swollen left ankle.  A separate record dated the same month reveals the Veteran reported he had been standing on concrete for up to 12 hours per day five to six days per week.  He developed swelling in the left ankle.  Physical examination was normal except for tenderness and swelling of the ankle. 

A May 2004 private clinical record includes an impression of gout.  

At the time of a July 2004 service examination, clinical examination of the lower extremities was determined to be abnormal.  The document was annotated to indicate that the Veteran had gout in both ankles.  On a Report of Medical History completed by the Veteran at the same time, he indicated that he had or had had foot trouble.  This document was annotated to indicate that the Veteran complained of gout in both lower extremities.  

In July 2006, the Veteran reported that he had a four year history of gout.  

Lay statements associated with the claims file attest to witnessing the Veteran's problems with gout but do not indicate when the disability started.  One lay statement indicates the author observed problems with gout in August 2004.

The Veteran testified before the undersigned in September 2008 that his bilateral ankle disability began while on active duty because he had to stand on cement all day.  His ankle would swell and when he got it checked out he found out he had gout in both ankles.  He was discharged from active duty because he could not wear boots.  He denied problems with his ankles during his first period of active duty service from 1977 to 1978.  

On VA examination of the ankle in June 2009, the Veteran reported that his ankle problems began in 2002 while working for Homeland Security.  He started this job in May 2002.  He reported onset of ankle pain and swelling.  He was informed he had gout.  Physical examination was conducted.  The impressions from the examination were gout with intermittent flare-ups and degenerative spurring of the ankles.  After review of the claims file, the examiner noted that the first entry he could find regarding onset of the gout condition was dated March 27, 2002.  The examiner noted the Veteran entered his second period of active duty service in May 2002.  The examiner opined that, based on review of the medical evidence of record, the gout condition existed prior to the Veteran's second period of active duty service.  The examiner noted that he was informed that aggravation of a pre-existing disability refers to an identifiable, incremental, and permanent worsening of the underlying condition as contrasted with temporary or intermittent flare-ups of symptomatology.  The examiner noted that, based on this definition of aggravation, it is less likely as not that the gout, which preexisted the second period of active duty service, sustained a permanent worsening of the underlying condition as his history is consistent with the typical history of gout which is that of recurrent or intermittent flare-ups.  

The Board finds that service connection is not warranted for a bilateral ankle disorder.  The competent evidence of record indicates the Veteran has gout in the ankles.  Significantly, the competent evidence of record also demonstrates that the gout pre-existed the Veteran's second period of active duty service and was not aggravated by any period of active duty service.  The examiner who conducted the June 2009 VA examination affirmatively opined that the gout both pre-existed the second period of active duty and was not aggravated by active duty.  The opinion was supported by the rationale that the symptomatology reported by the Veteran was consistent with the normal course of the disease.  The Board places great probative weight on the findings of the examiner who conducted the June 2009 VA examination.  The Board finds this report constitutes competent evidence which weighs against the claim.  

The only evidence of record which indicates that the Veteran developed gout during active duty or indicates that pre-existing gout was aggravated by the Veteran's active duty service is the Veteran's own allegations.  As set out above, the Veteran is not competent to provide a complex medical opinion regarding the etiology of his currently existing gout.  The Veteran's opinion linking currently existing gout to his active duty service via direct service connection or via aggravation is not competent evidence.  Furthermore, the Veteran's self-reported history of having gout which began during active duty is directly contradicted by some of the clinical evidence of record which documents diagnoses of gout prior to the Veteran's active duty service.  While the Veteran is competent to report on foot symptomatology including when the alleged symptomatology began, the Board finds the allegations are not credible as they are directly contradicted by the clinical evidence.  The Board places greater probative weight on the clinical records which document diagnoses of gout prior to the Veteran's second period of active duty service.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is further noted that not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, there is no competent evidence of record which indicates, in any way, that the Veteran has any other ankle pathology which is linked to his active duty service.  

Based on the above, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the currently existing gout of the ankles or any other ankle disorder was incurred in or aggravated by active duty service.  

Entitlement to service connection for a right eye disorder.

In May 2006, the Veteran submitted a claim of entitlement to service connection for a right eye disorder.  He has claimed that the eye disorder was the result of a bug bite.  

Clinical evaluation of the eyes was determined to be normal at the time of a November 1998 service examination.  However, on a Report of Medical History completed by the Veteran at the same time, he reported that he had or had had a change in vision.  There were no annotations to the document to indicate the nature of the eye complaint.  

Clinical evaluation of the eyes was determined to be normal at the time of the November 1992 service examination.  The Veteran denied having or ever having had eye trouble on a Report of Medical History he completed at the same time.  

The service treatment records document that, in March 2004, the Veteran was diagnosed with chalazion of the right upper eye lid.  

Clinical evaluation of the eyes was determined to be normal at the time of a July 2004 service examination.  However, on a Report of Medical History completed by the Veteran at the same time, he indicated that he had or had had an eye disorder or trouble.  There were no annotations to the document to indicate the nature of the eye complaint.  

The Veteran testified before the undersigned in September 2008, that he was bit by a spider during active duty.  His eyelid remained swollen for a period of time.  He reported he could not see as well out of his right eye as he could from his left.  He denied vision problems prior to the bite.  

On VA examination in June 2009, the Veteran reported visual disturbance in his right eye since 2004.  He reported that he was bit by an insect on the right upper eyelid while on active duty.  He was seen by a physician who treated it with some sort of ointment.  He denied a history of any other type of ocular treatment.  There was no other history of eye injury.  Physical examination revealed uncorrected distance visual acuity in the right eye of 20/40 which corrects to 20/25 plus 2.  He had uncorrected near visual acuity in the right eye of J6.  Pupils were normal and extraocular motility was normal.  The impression was presbyopia and normal ocular examination for the Veteran's age.  The examiner wrote that he had difficulty relating the apparent presbyopic change in the Veteran's vision to an insect bit in 2004.  

An addendum to the examination was prepared in August 2010.  It was noted that examination resulted in an impression of presbyopia and no abnormalities found.  The ocular examination was normal for the Veteran's age.  The examiner found that the Veteran's claim to decreased vision was due to presbyopia which is an age related refractive error and is not related to an inset bite to his upper eyelid.  There was no injury to the eye at the time the addendum was written.  The examiner noted that there was no evidence of residual of the insect bite and also opined that presbyopia would not be an expected result from an insect bite if one was present.  

The Board finds that service connection is not warranted for residuals of a right eye injury.  There is evidence documenting treatment one time for a problem with the right eye during active duty, as well as complaints at other times regarding eye problems.  Significantly, there is no competent evidence of record linking a current eye disorder to the Veteran's active duty service.  The only evidence of record which links a right eye disorder to the Veteran's active duty service is the Veteran's own allegations and testimony.  As set out above, the Veteran is not competent to provide a complex medical opinion regarding the etiology of a right eye disorder.  While the Veteran has alleged continuity of symptomatology of eye problems to a certain extent, no health care professional has acknowledged the continuity of symptomatology and linked a currently existing eye disorder to the Veteran's active duty service via the continuity of symptomatology.  

There is competent evidence of record which demonstrates that the Veteran does not experience a right eye disorder which was etiologically linked to his active duty service.  The examiner who prepared the report of the June 2009 VA examination and subsequent addendum affirmatively opined that the Veteran's currently existing eye pathology (reduced visual acuity) was not linked to the Veteran's active duty service.  The examiner found that the Veteran's eye problems were due to his age.  The Board places great probative weight on the findings of the examiner who conducted the June 2009 VA examination and prepared the addendum.  The Board finds this report constitutes competent evidence which weighs against the claim.  

Additionally, there is no competent evidence of record which indicates, in any way, that the Veteran has any other eye pathology which is linked to his active duty service.  

Based on the above, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran has a right eye disorder which was incurred in or aggravated by active duty service.  


Entitlement to an initial compensable rating for residuals of a left hand laceration.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In May 2006, the Veteran submitted a claim of entitlement to service connection for a left hand disorder.  In September 2007, the RO granted service connection for residuals of a laceration of the left hand and assigned a non-compensable evaluation under Diagnostic Code 7805 effective from April 2006.  The Veteran has disagreed with the initial disability evaluation assigned.

Diagnostic Code 7801 applied to scars other than of the head face or neck that are deep or that cause limited motion; for a 10 percent rating under this code the area has to exceed 6 square inches or 39 square centimeters.  A deep scar is defined as one associated with underlying tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7803 applies to scars that are superficial and unstable.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) defines a superficial scar as a scar that is not associated with soft tissue damage.  This definition is essentially the same for Diagnostic Codes 7802 and 7804 except these codes specify "underlying soft tissue damage."  Id.  

Diagnostic Code 7802 applies when four requirements are met.  The scar or scars must be 1) on a part of the body other than the head, face or neck; 2) must be superficial; 3) must not cause limited motion; and must cover an area of 144 square inches or 929 square centimeters or greater.  If the criteria are met, a 10 percent rating is warranted.  Id.  

Diagnostic Code 7804 provides for a 10 percent evaluation when a scar is superficial and painful upon examination.  

Diagnostic Code 7805 states that other scars should be rated on limitation of function of the affected part.  

A review of the claims file demonstrates that the symptomatology associated with the service-connected residuals of a left hand laceration do not warrant a compensable rating under any of the pertinent Diagnostic Codes.  

A VA examination of the left hand was conducted in June 2007.  The Veteran reported continued numbness in the fingers.  He stated that the scar did not impact his work and the scar did not restrict activities at home.  Physical examination revealed a well-healed one inch scar on the palm of the left hand proximal to the base of the thumb.  It was well healed, hypopigmented, smooth, flat and stable.  There was no adherence to underlying skin.  The texture of the scar was normal.  The Veteran denied tenderness and the scar did not present any limitation of motion.  The impression was status post laceration with stable scar.  

In a November 2007 statement, the Veteran denied informing the VA examiner that his hand did not impact his work.  He wrote that his hand gave him trouble all the time and his fingers stayed numb.  He said he could not hold anything.  

A VA clinical record dated in August 2008 indicates the Veteran reported bilateral numbness of the hands.  It was noted that a nerve conduction study was interpreted as revealing bilateral carpal tunnel syndrome, left more than right.  The Veteran informed the clinician that he had a cut on his hand about 1990 and was informed by a physician that he had cut a nerve in his palm.  After physical examination, the examiner opined that he did not think the Veteran had cut a nerve, only that he had carpal tunnel syndrome.  The pertinent diagnosis was carpal-tunnel syndrome of the left hand.  

The Veteran testified before the undersigned in September 2008 that he cut his finger while cleaning a pistol.  He reported that his fingers go dead and he would drop things.  The hand would also catch on things.  He was right handed.  His hand was painful.  

On VA examination in June 2009, the Veteran reported that he has continued numbness in his first and third left fingers.  The sensation was almost continuous.  He denied weakness of the hand.  He was unemployed as of 2005 working in a building supply store.  He reported that the scar did not impact his employment and he was able to work and perform his duties.  Physical examination revealed a well healed 2.5 X .025 centimeter scar on the palm of the left hand proximal to the thumb.  It was superficial, hypopigmented, smooth, flat and stable.  There was no adherence to underlying tissue.  The texture of the scar was normal.  The Veteran denied pain.  The scar did not present any limitation of motion.  The impression was status post laceration of the left palm with stable scar.  

On VA neurological examination in June 2009, the Veteran reported numbness in the first through third digits of the left hand.  The degree of numbness would wax and wane.  Physical examination revealed motor strength of 5/5 with normal tone, bulk, dexterity and coordination.  Sensation was decreased to temperature and pin prick in the median nerve distribution.  There was a well-healed scar on the palmar crease.  The assessment was carpal tunnel syndrome due to median nerve entrapment at the wrist.  The examiner opined that the carpal tunnel syndrome had nothing to do with the palm laceration.  The examiner noted that, if sensory loss were due to the laceration, the sensory loss would be distal to the laceration and would not involve the more proximal skin between the laceration and the wrist.  Furthermore, the laceration would only involve the palmar digital nerves to the extent of the laceration, not all the way to the third digit.  The examiner noted that VA treatment records indicate that other physicians were in agreement with the diagnosis of carpal tunnel syndrome and found it unlikely that the Veteran had a nerve laceration.  

The Board finds that an increased rating is not warranted for the service-connected residuals of a laceration of the left hand based on evaluation of the symptomatology under the Diagnostic Codes used to evaluate scars.  The competent medical evidence of record demonstrates that the scar has been consistently found to be stable, well healed, without tissue loss.  The size of the scar was reported as being less than 6 square inches and there is no competent evidence documenting that the scar is productive of any limitation of motion of the left hand.  The evidence does not support a finding that the scar is deep as there is no underlying tissue damage.  A compensable evaluation is not warranted under Diagnostic Codes 7801, 7802, 7804 or 7805.  

The Board finds that an increased rating is not warranted for the residuals of a laceration of the left hand based on the presence of neurological damage.  While the Veteran has reported that he experiences numbness in the hand, this symptomatology has been consistently attributed by health care professionals to non-service-connected carpal tunnel syndrome.  The Veteran is competent to report on the symptomatology he experiences in his left hand.  He is not competent, however to attribute this symptomatology to the laceration of the left hand as this is a complex diagnosis involving neurological disability.  The Board finds the preponderance of the competent evidence of record documents that the Veteran does not experience any nerve damage as a result of the service-connected laceration.  As such, an increased rating is not warranted under any Diagnostic Code which pertains to neurological problems of the hand such as Diagnostic Codes 8515, 8615 or 8725 which pertain to paralysis of the median nerve or Diagnostic Codes 8516, 8616 or 8716 which pertains to paralysis of the ulnar nerve.  

Based on the above, the Board finds that an increased rating is not warranted at any time during the appeal period.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for the service-connected laceration of the left hand.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected laceration of the left hand are inadequate.  A comparison between the level of severity and symptomatology of the laceration shows that the rating criteria accurately describes the Veteran's disability level and symptomatology.  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disability's manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Veteran was not hospitalized during the appeal period for the laceration on the left hand.  To the extent that the Veteran has alleged any occupational impairment due to the service-connected left hand laceration, the Board finds the symptoms he reports to be associated with the service-connected disability are fully contemplated in the rating criteria used to assign the non-compensable evaluation which is currently in effect.  Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to service connection for a bilateral ankle disorder is not warranted.  The appeal is denied.  

Entitlement to service connection for a right eye disorder is not warranted.  The appeal is denied.  

Entitlement to an initial compensable rating for residuals of a left hand laceration is not warranted.  The appeal is denied.  


REMAND

In November 2010, the RO granted service connection for right hand gout and assigned a 10 percent disability evaluation.  In December 2010, the RO granted an earlier effective date for the right hand gout and also, apparently, granted an increased rating to 20 percent.  In December 2010, the Veteran submitted a statement indicating that he would like "to try for total disability."  The statement does not indicate that the Veteran is unemployable due to his service-connected disability.  The Board construes the December 2010 statement as a notice of disagreement with the disability evaluation assigned for his service-connected gout of the right hand.  To date, the RO has not issued a statement of the case (SOC) regarding the this claim.  Accordingly, the Board is required to remand this issue for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a Statement of the Case with respect to the issue of entitlement to an increased initial rating for gout of the right hand.  The appellant should be informed of the requirements to perfect an appeal with respect to this issue.  The AMC/RO should return this issue to this Board only if the Veteran files a timely substantive appeal.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


